Notice of Pre-AIA  or AIA  Status
 	The present application 16/354,215, filed on 3/15/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1,3,5,7,16,18-21, are pending in this application.
Examiner acknowledges applicant’s amendment filed on 9/7/2021
Drawings
The Drawings filed on 3/15/2019 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for foreign priority application
under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.
JAPAN 2018-099249, filed on 05/24/2018.


Statutory Review under 35 USC § 101
Claims 1 is directed towards a apparatus and have been reviewed
Claims 3,5,7,16,18-19,21 appear to be statutory as the apparatus is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed non-transitory computer-readable storage medium including program code which when executed by at least one data processor and have been reviewed, appear to be statutory as disclosed ¶ 0036-0037, as claim says non-transitory.

35 U.S.C. 112(f) & 112(b):
In view of applicant’s amendment to claim 20, the rejection under 35 USC 112(f),112(b) as set forth in the previous office action is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,5,7,16,18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5,7,16,18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zomet et al., (hereafter Zomet), US Patent No. 8,995,716 published Mar, 2015.

As to claim 1, 20 Zomet teaches a system which including “A search processing apparatus comprising: a processor, configured to” (Abstract, fig 1 – Zomet teaches retrieving image data based on the seasonal time period, particularly Zomet teaches search system as shown in fig 1, element 110 corresponds to search processing apparatus)
 	“identify at least one time expression from contents of target data to generate a plurality of time-points and time-point information corresponding to the plurality of time-points associated with the contents of the target data” (col 1, line 51-52, col 2, line 60-67, col 3, line 5-9 – Zomet teaches seasonal time periods for example time day, time period, day, month of the years and like is identical to instant specification time expression  para 0040 because  the time expression is part of time points as disclosed in the instant specification 0029 is "year", "month", "day", "time", "season (spring, summer, fall, and winter and like; the prior art of Zomet teaches each image is based on 
 	“obtain feature information corresponding to one or more feature terms from the contents of the target data” (col 4, line 1-7, line 27-31, col 6, line 35-43, col 9, line 35-42 – Zomet teaches target image data including image features such as metadata associated with the image(s), Zomet specifically teaches feature information of image(s) including color, histograms of image color, entropies, color counts and like associated with image capture time, locationas detailed in col 9, line 35-42 corresponds to target data because instant specification 0029 - target data associated with the time-point ) and 
 	“generate search conditions corresponding to the plurality of time-points by combining the time-point information and the feature information” (col 7, line 32-46 – Zomet teaches search query for example keyword submitted as part of search query element 109, search query includes data for two or more query types, also search query may include image query data for example query image or the search query include textual query data as detailed in col 7, line 32-46, further prior art of Zomet teaches images may be based on labels, and labels as “text” may be stored in the search index (element 112) with corresponding images, and these image labels specifying the “seasonal time periods” stored in the search index as detailed in col 8, line 30-32.

Claim 2. (Canceled)

As to Claim 3, Zomet  disclosed “wherein the extracts at least a piece of the time-point information from contents searched by using the feature information” (col 9, line 20-23, col 10, line 17-20, line 24-28 – Zomet teaches image search query and classification of images extracted for each seasonal time periods such as spring, summer, autumn and like associated with the image feature information).

Claim 4. (Canceled)

As to Claim 5, Zomet  disclosed  “wherein the extracts the time-point information corresponding to one or more time-points from the contents of the target data (col 9, line 20-23, col 10, line 17-20, line 24-28) and extracts the time-point information corresponding to the one or more time-points from contents searched by using the feature information (col 11, line 6-7, line 10-16 – Zomet teaches image(s) associated with the respective date and/or timestamp and maintained in search index as collection in extracting images , also images may be extracted on other features such as geolocation tags specifying longitudinal and latitudinal coordinates (col 12, line 14-17).

Claim 6. (Canceled)

As to claim Claim 7, wherein the extracts the time-point information corresponding to one or more time-points from the contents of the target data (col 9, line 20-23, col 10, line 17-20, line 24-28) and extracts the time-point information corresponding to the one or more time-points from contents searched by using the 

Claim 8-15 (Canceled)

As to claim Claim 16, Zomet teaches “wherein the extracts the expression corresponding to a predetermined regular expression from the contents” (col 1, line 51-53 – Zomet teaches seasonal time period such as annual season, time of day, month, and year).

Claim 17. (Canceled)

As to Claim 18, Zomet teaches, “wherein the extracts the one or more feature terms among a plurality of terms included in contents of the target data to obtain the feature information (col 8, line 45-48, col 9, line 20-23, col 10, line 17-20, line 24-28).

As to Claim 19, Zomet teaches “wherein the extracts one or more terms of which an index  obtained for each of the terms by analyzing all of the contents, satisfies a predetermined condition among the plurality of terms included in the contents as the feature terms” ((fig 1, element 112 search index, col 17, line 61-67, col 19, line 1-14,    fig 9).
As to Claim 21, Zomet teaches “wherein the target data is a document, wherein the at least one time expression and the one or more feature terms are texts recognized from the document through text recognition” (col 17, line 34-44, col 20, line 51-61)




Conclusion

The prior art made of record

				a.  	US Patent No. 		8,995,716
				
	
						
         	






							 	

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154